Judge Ewing

delivered the Opinion of the Court.
The ground relied on for a release of the complainant as surety, is unsustained by the proof, against the denial of the answer. the amount allowed for usury is too much.
Ross gave a full and valuable consideration for the note assigned to him by the two Bogies, and took it upon the promise of Bodes to pay it, and was induced afterwards to surrender up the note to Rodes, and thereby to lose is s s recourse on the assignment, upon the execution oi the new note to him by Rodes, with the complainant as surety. This is a sufficient consideration to support the new note to Ross, and Rodes should look to the two Bogies for the usury they exacted, not to Ross. But after the assigned note fell due, twelve percent seems to have been allowed Ross, for the forbearance of payment up to the time when the note sued on was executed to him. The usury thus embraced, added to the usury for the three months upon the amount of the Bogie note and money loaned at the time when the new note was given, with interest thereon up to the date of the injunction herein, amounts to sixty four dollars and eleven cents; and for that amount only, the complainants injunction. Should have been perpetuated, to be credited on the judgment or recognizance, as of the 15th September, 1838, when the injunction was granted, and dissolved as to the residue of the amount enjoined, with ten per cent damages thereon, giving to the complainant his costs in chancery.
May, 23.
It is therefore, the opinion of the Court, that there is no ground for reversal, on the appeal of the appellant; but the decree is reversed on the cross errors of the appellee, and cause remanded that a decree may be rendered as herein directed. And the appellee is entitled to his costs in this Court.